Citation Nr: 1740888	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-02 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from November 1972 to November 1975.  He also had service in the National Guard during various periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) from October 1976 to August 1977 and in a Reserve component during various periods of ACDUTRA or INACDUTRA from February 1983 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision (notice sent June 2012) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over this case was subsequently transferred to the Milwaukee, Wisconsin RO.


FINDING OF FACT

The Veteran has tinnitus that is as likely as not related to noise exposure during his military service. 


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants in full the claim on appeal, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Certain chronic diseases (to include tinnitus) may be service-connected on a presumptive basis if manifested to a compensable degree within one year following the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the context of Reserve or National Guard service, the term "active military, naval, or air service" includes any period of ACDUTRA in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the Board is aware that VA examination reports from December 2011 and April 2015 contain negative nexus opinions regarding tinnitus.  That said, in an August 2015 statement, the Veteran noted that during his Army Reserve service, he was in the 147th Combat Electronic Warfare Intelligence (CEWI) battalion base at Fort Snelling.  The battalion was formed from the merger of elements of the 523rd Army Security Agency and a Combat Intelligence Company.  The CEWI battalion provided tactical intelligence in the field.  The training consisted of going to the field to collect military intelligence data.  The CEWI battalion was highly maneuverable and operated 24 hours per day out of vehicles that used towable field generators for power.  He stated that he was exposed to extremely high noise levels from the generators during the seven years he was in the Army Reserves.

The Board acknowledges that there is conflicting evidence presented by the Veteran as to the onset of the claimed tinnitus.  He noted tinnitus began in 2006 in his September 2011 application for compensation.  In that same document, he indicated he had noise exposure (intercepted and identified high pitched sounds during an 8 hour shift for an entire year during active service) in June 1973 to June 1974.  The record tends to support the latter as his DD Form 214 shows he was an intercept analysis (radio operator) during his active duty period.  There is no evidence of noise exposure in 2006.  After his discharge from service, he performed office work and was employed as a technical writer, a position he held for 27 years.  Moreover, the Veteran reported that his tinnitus began in the early 1980's during his Reserve service.  While in the Army Reserve he served with the CEWI battalion that provided tactical intelligence in the field using generators with extremely high noise levels; he did this for 7 years.  

Notwithstanding the Veteran's conflicting account of the onset of his tinnitus, the Board finds his statements regarding his exposure to noise in service credible and he is competent to report tinnitus symptoms and the circumstances about which his tinnitus began while he was on active duty or during his Reserve service.  See Charles v. Principi, supra.  Consequently, service connection is warranted.

In finding that service connection is warranted, the Board acknowledges the December 2011 and April 2015 negative nexus opinions.  These opinions did not adequately take into account the Veteran's reported history of noise exposure (high-pitched sounds for long periods of time) associated with his military occupational specialty during active duty and in the Reserve.  Moreover, the March 2014 VA examiner found tinnitus was at least as likely as not caused by or a result of military noise exposure (after the Veteran revised his report on the onset of tinnitus).  Given the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his military service.  Consequently, when affording him the benefit-of-the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


